Citation Nr: 1713914	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  10-14 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral upper extremity disorder.

4.  Entitlement to service connection for a bilateral lower extremity disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a neuropsychological disorder.

6.  Entitlement to service connection for a sleep disorder.

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to service connection for multiple joint and muscle pain.

9.  Entitlement to service connection for hemorrhoids.

10.  Entitlement to service connection for recurrent headaches.

11.  Entitlement to service connection for a cardiovascular disorder.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome and gastroesophageal reflux disease (GERD).

14.  Entitlement to service connection for a skin disorder.

15.  Entitlement to service connection for a respiratory disorder.

16.  Entitlement to service connection for residuals of a left eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1983 to August 1987, and from October 2001 to October 2002.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the claims of service connection for PTSD and neuropsychological disorder were treated as separate issues in the adjudication below.  In accord with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has construed the issue as one for an acquired psychiatric disorder however diagnosed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2017.  A transcript of that hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's sleep disorder, fibromyalgia, multiple joint and muscle pain, hemorrhoids, hypertension, gastrointestinal disorder, skin disorder, respiratory disorder, and left eye claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal was requested regarding his claim of service connection for a cardiovascular disorder other than hypertension.

2.  Service connection was previously denied for a cervical spine disorder by a September 2005 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

3.  The evidence received since the last prior denial of service connection for a cervical spine disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

4.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed a chronic cervical spine disorder as a result of military service currently shown as degenerative disc disease and associated cervical radiculopathy affecting the upper extremities.

5.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed a chronic thoracolumbar spine disorder as a result of military service currently shown as sprain with degenerative changes and associated lumbar radiculopathy affecting the lower extremities.

6.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran developed PTSD as a result of his active service.

7.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed recurrent headaches a result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appellate claim of entitlement to service connection for a cardiovascular disorder other than hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  New and material evidence having been received to reopen the claim of entitlement to service connection for a cervical spine disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  The criteria for a grant of service connection for degenerative disc disease of the cervical spine are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for a grant of service connection for cervical radiculopathy affecting the upper extremities are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.71a (2016).

5.  The criteria for a grant of service connection for thoracolumbar spine sprain with degenerative changes are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for grant of service connection for lumbar radiculopathy affecting the lower extremities are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.71a (2016).

7.  The criteria for a grant of service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

8.  The criteria for a grant of service connection for recurrent headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Provisions

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year to include arthritis.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112; 38 C.F.R. § 3.304(b) , 3.306, 3.307, 3.309.

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In addition to the general rules of service connection noted above, the Board acknowledges service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than September 30, 2021. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 38 C .F.R. § 3.317(b).

The Board notes that while the Veteran's service records document active service in Pakistan for a period from 2001 to 2002, and he has also reported service in Afghanistan, this does not constitute service in the Southwest Asia theater of operations as defined by 38 C.F.R. § 3.317(e)(2).  As such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable to this case.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Cardiovascular Disorder (other than hypertension)

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn appellate claim of entitlement to service connection for a cardiovascular disorder other than hypertension.  See, e.g., Transcript p. 25.  Consequently, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review that appellate claim and it is dismissed.

Analysis - Cervical and Lumbar Spines

The Veteran has essentially contended, to include at his February 2017 hearing, that he developed recurrent neck and low back pain during his military service, resulting in his current disabilities of the cervical and lumbar spines.  He has also indicated he has associated neurologic impairment of the upper and lower extremities as a result of these spine disorders.

The Board observes that service connection was previously denied for a cervical spine disorder with radiculopathy by a September 2005 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.  Further, it does not appear new and material evidence was physically or constructively associated with the record within the appeal period of that rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Consequently, that decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The evidence of record at the time of the September 2005 rating decision included statements from the Veteran, his service treatment records, and non-service medical records dated through 2005.  In pertinent part, a June 2005 VA examination diagnosed cervical spine herniated nucleus pulposus, as well as cervical radiculopathy.  However, the examiner opined that the current disability was not related to service; and noted that a June 2004 work-related injury would explain the current cervical spine condition.

The evidence added to the record since the last prior denial includes additional statements from the Veteran, his service treatment records, and additional post-service medical records.  Among other things, the Veteran has provided statements and testimony attesting to his developing recurrent cervical spine problems at the same time he sustained an in-service left shoulder injury, which resulted in his now service-connected left shoulder disorder.  As such, it goes to the basis for the prior denial.  The Board finds the Veteran is competent to describe such an injury and recurrent symptomatology.  Moreover, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a cervical spine disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of this appellate claim does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen is true without regard to the other evidence of record no longer applies.

The Board reiterates that the Veteran is competent to describe in-service neck and back injuries, as well as recurrent symptoms since such injuries.  Further, the Board finds the Veteran's testimony on these matters to be credible.  Moreover, his account of such injuries appear consistent with other statements he has made in the record.

In pertinent part, the Veteran has indicated he injured his neck and back at the same time he injured his left shoulder in 2002 while on active duty.  Although the service treatment records from 2002 do not explicitly document neck and/or back injury at that time, subsequent records note history of such injuries.  For example, service treatment records dated in August 2005 noted re-injury of prior condition of the left shoulder and neck while on Reserve duty.  Further, the reference to the re-injury was related back to the 2002 injury.  There are also service treatment records noting the Veteran injured his low back while on Reserve duty in April and December 2007. Outpatient treatment records dated in 2007 and 2008 note history of neck and back injury while on active duty, to include at the same time as the left shoulder.  

The Board acknowledges that there are records documenting a work-related neck and left shoulder injury in June 2004, as noted by the June 2005 VA examiner.  However, the Veteran's competent and credible testimony is to the effect he had recurrent problems since the 2002 injury and prior to the work-related injury in June 2004.

The Board also notes that the record includes radiographic findings of degenerative changes/degenerative joint disease to the cervical, thoracic, and lumbar spines; as well as herniated disc of the cervical spine, and sprain to the thoracolumbar spine.  The law provides that if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, and arthritis (i.e., degenerative joint disease) is one of the listed disabilities.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board also reiterates that the law mandates resolving all reasonable doubt in favor of the Veteran, to include issues of service origin.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107 (b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."

For these reasons, the Board finds the competent and credible evidence of record reflects it is at least as likely as not the Veteran developed a chronic cervical and thoracolumbar spine disorders as a result of military service, currently shown as degenerative disc disease of the cervical spine; and sprain with degenerative changes of the thoracolumbar spine.  Therefore, service connection is warranted for these disabilities.

In addition, the record reflects the Veteran has developed cervical radiculopathy that affects his upper extremities, and lumbar radiculopathy that affects his lower extremities, secondary to the aforementioned spine disabilities.  The law provides service connection may be established for disabilities that are shown to be secondary to disabilities for which it is determined service connection is warranted.  38 C.F.R. § 3.310.  Moreover, Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides for a separate rating for associated neurologic impairment of a service-connected spine disorder.  38 C.F.R. § 4.71a.  Therefore, service connection is also warranted for the associated cervical radiculopathy and lumbar radiculopathy, which satisfies the Veteran's claims of service connection for disabilities of the upper and lower extremities.  

Analysis - PTSD

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304  (f). Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The Board acknowledges that the Veteran's service treatment records do not appear to show a diagnosis of or treatment for psychiatric problems, to include PTSD.  However, various post-service medical records show findings of PTSD related to the Veteran's account of in-service stressors that occurred while on active duty in Pakistan and Afghanistan, to include the deaths of fellow service-men in a plane crash.

The Board notes that this claim was denied below, in essence, based upon a finding of no verified stressor.  In Zarycki v. Brown, 6 Vet. App. 91   (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.  However, the law also provides that if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(1).  Moreover, for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f)(3) were amended to provide for service connection in claims of PTSD based upon fear of hostile military or terrorist activity.  The Board finds that these provisions are applicable to and consistent with the Veteran's account of his purported n-service stressors.  Further, the record indicates the Veteran has submitted a newspaper article documenting the deaths of service-men in a plane crash in Pakistan during the period he was stationed there during his 2001 to 2002 period of active duty.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the competent medical and other evidence of record reflects it is at least as likely as not the Veteran developed PTSD as a result of his active service.  Therefore, service connection is warranted for this disability.

The Board acknowledges that the treatment records show diagnoses of other psychiatric disorders besides PTSD, and the Veteran also submitted a claim of service connection for a neuropsychological disorder.  The law does not preclude establishing service connection for a separately diagnosed acquired psychiatric disorder.  See Clemons, supra.  Nevertheless, at his February 2017 hearing the Veteran indicated that a grant of service connection for any psychiatric disorder, however, diagnosed, would satisfy his appeal.

Analysis - Headaches

In pertinent part, the Board notes that the Veteran testified at his February 2017 hearing that he developed recurrent headaches while on active duty.  The Board finds that he is competent to describe such symptomatology, and that his testimony on this matter is credible.  Further, there is other evidence of record which intimates he experiences headaches secondary to his now service-connected cervical spine disorder.  See 38 C.F.R. § 3.310.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran developed recurrent headaches a result of his active service.  Accordingly, service connection is warranted for this disability.


ORDER

The appellate claim of entitlement to service connection for a cardiovascular disorder other than hypertension is dismissed.

New and material evidence having been received to reopen the claim of entitlement to service connection for a cervical spine disorder, the claim is reopened.  

Service connection for degenerative disc disease of the cervical spine is granted.

Service connection for cervical radiculopathy affecting the upper extremities is granted.

Service connection for thoracolumbar spine sprain with degenerative changes is granted.

Service connection for lumbar radiculopathy affecting the lower extremities is granted.

Service connection for PTSD is granted.

Service connection for recurrent headaches is granted.



REMAND

Initially, the Board observes that the Veteran has indicated the existence of outstanding VA medical evidence which was not considered when his claims were last adjudicated below.  Specifically, at his February 2017 hearing he identified current treatment for his various medical conditions at a VA outpatient clinic in Grove City.  Relevant statutory and regulatory provisions emphasize the importance of obtaining VA records as part of the duty to assist.  See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  The Board also notes the Veteran indicated at the hearing that he was in the process of getting competent medical diagnoses for his claimed skin and respiratory disorders through this facility.  He also indicated that while he believed his sleep problems were related to his psychiatric disorder, he was about to undergo a sleep study through this facility to determine if he had sleep apnea.  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board also notes that the Veteran has indicated he developed recurrent respiratory and skin problems while on active duty in Pakistan and/or Afghanistan, and indicated that such problems were due to exposure to environmental hazards such as burn pits.  Further, service treatment records reflect that on a post-deployment evaluation conducted in April 2002 subsequent to his service in Pakistan, the Veteran identified similar exposure to environmental hazards and expressed concern about the potential effect of such exposure.  Therefore, the Board finds that the Veteran should be accorded an examination to address the nature and etiology of his purported respiratory and skin disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Veteran also provided competent and credible testimony that he developed recurrent gastrointestinal problems while on active duty, and the competent medical records show current findings of GERD.  However, the Veteran's service treatment records do not appear to show such a disability during military service, and the first competent medical evidence of such appears to be years after separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.).  Thus, the Board finds that a competent medical examination and opinion is also required to clarify the nature and etiology of this disability.

In regard to the hemorrhoids claim, the Board notes that it was denied below on the basis that records show complaints of hemorrhoids in 1992 which was not during a period of active duty.  Although the Veteran acknowledged at the February 2017 hearing that he did develop hemorrhoids during the 1990s, he also indicated that they increased in severity during his 2001 to 2002 period of active duty; i.e., that they were aggravated during that period.  The Board notes, however, that it does not appear hemorrhoids were explicitly noted on a February 2001 enlistment examination.  Nevertheless, it also does not appear he was explicitly treated for such during this period of active duty.  As such, a competent medical examination and opinion is required to clarify the nature and etiology of this disability as well.

Finally, with respect to the left eye claim, the Board observes that the service treatment records confirm the Veteran sustained trauma to the left eye in July 1986.  However, the only current conditions diagnosed on an October 2008 VA eye examination were refractive error and presbyopia.  Vision loss - a refractive error of the eye - is one of the specific conditions that VA does not grant service connection for, as it is not considered a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Such a condition is part of a life-long defect, and is normally a static condition which is incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1, III.iv.4.B.10.d.  However, records subsequent to this examination, to include in September 2009, reflect the Veteran was treated for complaints of a new floater in the left eye.  As such, it appears he may now have an acquired left eye disorder other than refractive error.  Moreover, at his February 2017 hearing, the Veteran indicated he had a residual scar of the eyelid due to the in-service trauma.  Consequently, the Board concludes an examination and opinion is also required for resolution of this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his claimed sleep disorder, fibromyalgia, multiple joint and muscle pain, hemorrhoids, hypertension, gastrointestinal disorder, skin disorder, respiratory disorder, and left eye since December 2015.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period to include the outpatient clinic in Grove City referenced by the Veteran at his February 2017 hearing.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service sleep disorder, fibromyalgia, multiple joint and muscle pain, hemorrhoids, hypertension, gastrointestinal disorder, skin disorder, respiratory disorder, and left eye symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the nature and etiology of his claimed respiratory, skin, gastrointestinal, hemorrhoids, and left eye disorders.  The claims folder should be made available to the examiner(s) for review before the examination(s).  

For any chronic disability found to be present with respect to the claimed disabilities, the examiner(s) should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's military service.

In regard to the claimed respiratory and skin disorders, the examiner's opinion should reflect consideration of the environmental hazards identified by the Veteran in the April 2002 post-deployment evaluation and at his February 2017 hearing.

With respect to the gastrointestinal disorder, the examiner's opinion should reflect consideration of the Veteran's purported in-service problems and self-treatment thereof.

Regarding the hemorrhoids, the examiner should state the likelihood that any such disability found to be present existed prior to the 2001 to 2002 period of active service.   If the examiner concludes that the hemorrhoids existed prior to such service, he or she should indicate that likelihood that the disability worsened during service.  If the examiner determine the hemorrhoids did not pre-exist such service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's account of hemorrhoid symptoms before, during, and since service. 

With regard to the left eye claim, the examiner's opinion should reflect consideration of the document in-service trauma in 1986 and the post-service evidence of floater(s) in the left eye.  The examiner should also indicate whether it is at least as likely as not the Veteran has any scar of the left eyelid as a residual of the documented in-service trauma.

A complete rationale for any opinion expressed should be provided, to include if the examiner(s) determine an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


